                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA ·
                                  EASTERN DMSION
                                    No. 4:18-CV-6-D


ADRIENNE C. CROOM,                          )
                                            )
                              Plaintiff,    )
                                            )
                    v.                      )                 ORDER
                                            )
NANCY A. BERRYHILL,                     )
Acting Commissioner of Social Security, )
                                            )
                              Defendant.    )


       On October 26, 2018, Magistrate Judge Gates issued a Memorandum and Recommendation

("M&R") [D.E. 17] and recommended that plaintiff's motion for judgment on the pleadings [D.E. 12]

be granted, that defendant's motion for judgment on the pleadings [D.E. 14] be denied, and that the

action be remanded to the Commissioner. Neither party objected to the M&R

       "The Federal Magistrates Act requires a district court to make a de novo determination ofthose

portions ofthe magistrate judge's report or specified proposed findings or recomttJ.endations to which
                                                                          I




objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005)

(emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely objection, "a

district court need not conduct a de novo review, but instead must only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation." Diamond, 416 F.3d at

315 (quotation omitted).

       The court has reviewed the M&R, the record, and the briefs. The court is satisfied that there

is no clear error on the face of the record. Accordingly, the court adopts the. conclusions in the M&R

[D.E. 17]. Plaintiff's motion for judgment on the pleadings [D.E. 12] is GRANTED, defendant's
motion for judgment on the pleadings [D.E. 14] is DENIED, and the action is REMANDED to the

Commissioner under sentence four of 42 U.S.C. § 405(g).

       SO ORDERED. This l(odayofNovember2018.




                                                   J~S C~D~~; ifi
                                                   United States District Judge




                                              2
